Citation Nr: 0417430	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  96-32 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the left foot, currently evaluated as 
20 percent disabling

2.  Entitlement to an increased evaluation for the residuals 
of a fracture of the left femur, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1970.

This appeal arose from a February 1995 rating decision of the 
New York, New York, Department of Veterans Affairs Regional 
Office (RO).  This decision denied entitlement to increased 
evaluations for the service-connected left ankle and left 
femur disabilities.  In March 1997, the appellant testified 
at a personal hearing at the RO.

A review of the record reveals that this case must be 
remanded to the RO through the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.

REMAND

The evidence of record includes a VA Form 9, Appeal to Board 
of Veterans' Appeals, received by the RO on February 27, 
1996, in which the veteran requested to appear personally at 
a hearing before a member of the Board.  Although a regional 
office hearing was held on March 14, 1997, the veteran never 
withdrew his request for a Board hearing.  No Board hearing 
has been held.  Regrettably, this  matter must be returned to 
the RO for further action.

Because Travel Board/videoconference hearings are scheduled 
by the RO, the case is REMANDED to the RO for the following:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge of the Board.  When the hearing is 
accomplished, the case should be returned 
to the Board for further review.  (If the 
veteran no longer desires a Board 
hearing, he may, of course, so notify the 
RO.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



